

114 S2926 IS: Science Prize Competitions Act of 2016
U.S. Senate
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2926IN THE SENATE OF THE UNITED STATESMay 12, 2016Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo make technical changes to provisions authorizing prize competitions under the Stevenson-Wydler
			 Technology Innovation Act of 1980, and for other purposes.
	
 1.Short titleThis Act may be cited as the Science Prize Competitions Act of 2016. 2.Amendments to prize competitionsSection 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) is amended—
 (1)in subsection (c)— (A)in the matter before paragraph (1)—
 (i)by inserting competition after section, a prize; and (ii)by inserting types after following; and
 (B)in paragraph (4), by striking prizes and inserting prize competitions; (2)in subsection (f)—
 (A)in the matter before paragraph (1), by striking in the Federal Register and inserting on a publicly accessible Internet website of the Government, such as www.challenge.gov,; and (B)in paragraph (4), by striking prize and inserting cash prize purse;
 (3)in subsection (g), in the matter before paragraph (1), by striking prize and inserting cash prize purse; (4)in subsection (h), by inserting prize before competition both places it appears;
 (5)in subsection (i)— (A)in paragraph (1)(B), by inserting prize before competition;
 (B)in paragraph (2)(A), by inserting prize before competition both places it appears; (C)by redesignating paragraph (3) as paragraph (4); and
 (D)by inserting after paragraph (2) the following new paragraph:  (3)WaiverAn agency may waive the requirement under paragraph (2). The annual report under subsection (p) shall include a list of such waivers granted during the preceding fiscal year, along with a detailed explanation of the reasons for granting the waivers.;
 (6)in subsection (k)— (A)in paragraph (2)(A), by inserting prize before competition; and
 (B)in paragraph (3), by inserting prize before competitions both places it appears; (7)in subsection (l), by striking all after may enter into and inserting a grant, contract, cooperative agreement, or other agreement with a private sector for-profit or nonprofit entity to administer the prize competition, subject to the provisions of this section.;
 (8)in subsection (m)— (A)by amending paragraph (1) to read as follows:
					
 (1)In generalSupport for a prize competition under this section, including financial support for the design and administration of a prize competition or funds for a cash prize purse, may consist of Federal appropriated funds and funds provided by private sector for-profit and nonprofit entities. The head of an agency may accept funds from other Federal agencies, private sector for-profit entities, and nonprofit entities, to be available to the extent provided by appropriations Acts, to support such prize competitions. The head of an agency may not give any special consideration to any private sector for-profit or nonprofit entity in return for a donation.;
 (B)in paragraph (2), by striking prize awards and inserting cash prize purses; (C)in paragraph (3)(A)—
 (i)by striking No prize and inserting No prize competition; and (ii)by striking the prize and inserting the cash prize purse;
 (D)in paragraph (3)(B)— (i)in the matter before clause (i), by striking a prize and inserting a cash prize purse; and
 (ii)in clause (i), by inserting competition after prize; and (E)in paragraph (4)—
 (i)in subparagraph (A), by striking a prize and inserting a cash prize purse; and (ii)in subparagraph (B), by striking cash prizes and inserting cash prize purses;
 (9)in subsection (n), by inserting for both for-profit and nonprofit entities, after contract vehicle; (10)in subsection (o)(1), by striking or providing a prize and inserting a prize competition or providing a cash prize purse; and
 (11)in subsection (p)(2)— (A)in subparagraph (C), by striking cash prizes both places it occurs and inserting cash prize purses; and
 (B)by adding at the end the following new subparagraph:  (G)PlanA description of crosscutting topical areas and agency-specific mission needs that may be the strongest opportunities for prize competitions during the upcoming 2 fiscal years..